— Order denying motion for inspection reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The motion was denied upon the erroneous assumption that in its answer defendant New York Telephone Company admits that at the time of the accident the automobile was being operated in the furtherance of its business. The fourth paragraph of the answer denies the allegation, contained in the fourteenth paragraph of the amended complaint, that at the time of the accident the automobile was being operated “ in and about the business ” of the defendant company. The inspection asked for is necessary and proper. The defendant company disposed of the automobile after this motion was made and before the-hearing. It is a question whether or not this was done to prevent inspection. Lazansky, P. J., Young, Kapper, Seeger and Carswell, JJ., concur. Settle order on notice.